                            IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRJCT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                     NO: 7:19-CV- 00071-BO

MICHAEL RENEE ARTIS,

                                               )
               Plaintiff,                      )
                                               )      ORDER APPROVING 406(b) FEES
       v.                                      )
                                               )
KILOLO KIJAK.AZ!                               )
                                               )
Acting Commi sioner of Social Security         )
                                               )
     Defendant.                                )
______________                                 )

       Plaintiff's counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), seeking an attorney's fee from past due benefits,

$102,969 payable to Plaintiff and his family. The fee requested is $17,630.91. Attorney's fees

under section 206(b) are paid from past-due benefits awarded to a successful claimant, 42 U.S.C.

§406(b). In this case, the Commissioner withheld 25 percent of past due benefits. Plaintiff's

counsel's request therefore represents approval of attorney fees of $17,630.91 of total

retroactive benefits, after refund of an BAJA payment of $5,125.50 for child support.

       Under Gisbrecht v. Bamh         535 U.S. 789, 122 S. Ct. 1817 (2002), it is the duty of the

Court to determine a reasonable fee.

       The Court, in Culbertson v. Berryhill,586 U.S. 304, 139 S. Ct. 517(2019), has endorsed

the use of a contingency contract between the parties to allow up to a 25% fee of aggregate

benefits for representation in Federal Court, providing that such a fee is reasonable.

       It is ORDERED that Plaintiff's counsel be awarded fees under 42 U.S.C. § 406(b) in the

amountof    /4      ~ v:t7.-I,.
        Case 7:19-cv-00071-BO Document 39 Filed 09/07/21 Page 1 of 2
This the   _1_ day of Se tember   , 2021.




 Case 7:19-cv-00071-BO Document 39 Filed 09/07/21 Page 2 of 2
